


Exhibit 10.1


AMENDMENT NO. 1 TO THE
CLEAR CHANNEL
2008 EXECUTIVE INCENTIVE PLAN


Pursuant to the power reserved to it under Section 9 of the CC Media Holdings,
Inc. Clear Channel 2008 Executive Incentive Plan (the “Plan”), the Board of
Directors of CC Media Holdings, Inc. hereby amends the Plan as follows:


1.           Section 4(c) of the Plan is hereby amended by deleting “700,000”
therefrom and substituting “1,000,000” therefor.


IN WITNESS WHEREOF, this Amendment No. 1 to the Plan is effective as of July 1,
2013.



 
CC MEDIA HOLDINGS, INC.
 
/s/ Robert H. Walls, Jr.
 
By:  Robert H. Walls, Jr.
 
Its:  Executive Vice President, General Counsel & Secretary




